Mr. Justice Lawrence delivered the opinion of the Court: The complainants, claiming under the heirs of David Fleming, filed their bill against his widow, Bebecca Fleming, praying partition and that dower be assigned. The widow answered, and a decree of partition was made by agreement of parties. The commissioners reported the property incapable of partition according to the decree, and thereupon the court made a decree for its sale, without assigning the dower or determining its annual value, as required by the 28th section of the statute of dower. This was clearly error, and the decree must be reversed and cause remanded. Decree reversed.